NOTE: This order is nonprecedentiai. _
United States Court of Appea|s for the Federa| Circuit
2009-31 1 1
CHR|STOPHER D. ROCHE,
Petitioner,
v.
MER|T SYSTEMS PROTECT|ON BOARD,
Respondent.
Petition for review of the IVlerit Systems Protecti0n Board in NY0752070359-|-1.
ON MOT|ON
0 R D E R
The Department of Transportation moves without opposition to withdraw as
intervenor_
Up0n consideration thereof,
|T |S ORDERED THAT:
(1) The motion is granted_
(2) The revised official caption is reflected above.
FOR THE COURT
AUG 1 4 2009 /sf Jan Horba|v
cc: Marguerite L. Graf, Esq. u_3_¢gu
Date11mW1 1  1 Jan Horba|y 1
C|erk
§a:
iia
Joyce G. Friedman, Esq. THEF ClRClUsITmR
Michae| J. Dierberg, Esq. _
AUG 1 4 2009
s20
.|AN HURBALY
CL£RK